UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22, 2013 Cyberonics, Inc. (Exact name of registrant as specified in its charter) DELAWARE 000-19806 76-0236465 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Cyberonics Blvd., Houston, Texas 77058 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 281-228-7200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 22, 2013, Cyberonics, Inc. (the “Company”) issued a press release announcing financial results for the first quarter ended July 26, 2013, of its fiscal year ending April 25, 2014.The Company will conduct a conference call today, August 22, 2013, at 9:00 a.m. E.T., during which the Company will discuss the financial results.Additionally, a related slide presentation will be available on the Company’s website at www.cyberonics.com no later than 9:00 a.m. E.T. today.A copy of the Company’s press release is furnished as Exhibit 99.1 on this Current Report on Form 8-K. The information in Item 2.02 of this report is being furnished, not filed, for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and pursuant to General Instruction B.2 of Form 8-K will not be incorporated by reference into any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01 Financial Statements and Exhibits. The following exhibits are furnished herewith: Exhibit No. Description Press Release of Cyberonics, Inc. dated August 22, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cyberonics, Inc. By:/s/ David S. Wise Name:David S. Wise Title:Secretary August 22, 2013
